Motion to open appellant’s default in its service of notice of exceptions herein granted upon condition that appellant, within three days from service of a copy of the order entered herein, pay the twenty dollars costs imposed by our former order, and motion to extend appellant’s time to perfect its appeal granted for the June term. The respondents’ proposed amendment strildng out the notice of exceptions is disallowed. If the above conditions are not complied with, the motions are denied. Present — Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ.